DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
The drawings were received on January 14, 2020.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 9, 19, and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 13, and 20-22 of copending Application No.  16/664,697 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Syringe piston grasping mechanism in claims 1, 26, and 27;
Syringe retention mechanism in claims 1, 26, and 27; and
Syringe ejection mechanism in claims 1, 26, and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Syringe Piston grasping mechanism: Para. 0083 of applicant’s specification discloses that the syringe piston grasping mechanism includes a piston carrier (205) that is located substantially within the piston carriage (100).  The piston carrier further includes a distally located actuation collar (285) having a piston head retention lip (210) an da plurality of radially spaced apart apertures (215) that permit access through the wall of the piston carrier to the arms (630a, 630b) of the piston head (630) by piston head release element (305) of an exemplary syringe ejection mechanism;
Syringe retention mechanism: Para. 0080 of applicant’s specification (filed 10/24/2019) discloses that the syringe retention mechanism encompasses a plurality of spaced apart syringe latching elements (155) that are affixed within the distal end of the pipette;
Syringe ejection mechanism:  Para. 0095 of applicant’s specification discloses that the syringe ejection mechanism is comprised generally of the motorized drive assembly (40) and the lead screw (95), the piston carriage (100) and the wedge-shaped syringe latching element release portions (335) thereof, the syringe latching elements (155), the piston head release element guides (220) on the actuation collar portion (285) of the piston carrier (205), and a plurality of piston head release elements (305).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0154349 A1 to Habbal: An automated pipette manipulation system 500 that comprises a platform assembly 10, a head assembly 12, an actuator head assembly 14, an actuator mechanism 16, a pipette 250, and a microprocessor 300.  The head assembly 12 allows for horizontal movement of the pipette 250 along the 
US 2017/0151556 A1 to Wilth et al: Wilth teaches a pipette 1 that has a rod-shaped housing 2 in which a syringe 3 is held at the bottom.  A drawing lever 5 projects from the housing 2 from a sidewall of the housing 2 over a straight slot 4.  A control knob 8 of a toothed rack and pawl control projects from the same side wall of the housing 2 above two additional slots 6, 7.  The syringe 3 has a cylinder 11 and a plunger 12 movably arranged therein.  The cylinder 11 has a conical section 13 at the bottom with a hole 14 for the passage of liquids, and a cylindrical section 15 above that in which the plunger 12 can be displaced.  At the top, the cylinder 11 has a first fastening section 16 with a peripheral flange 17.  From the plunger 12, a plunger rod 18 projects upward and has a second fastening section 19 with several peripheral beads (See Paras. 0077-0080).  However, there is no disclosure or teaching of a solenoid with an associated armature nor that of a syringe piston grasping mechanism, syringe retention mechanism with a plurality of syringe latching 
US 2013/0319139 A1 to Belgardt et al: Pipette for operating a syringe with a bar-shaped housing, fixture with an opening at a lower end of the housing for putting in a syringe with a fastening portion on the upper edge of a cylinder, a fixture body with a further fixture and a further opening on the lower end of the housing, for putting in a further fastening portion of a piston of the syringe, means for detachably holding the fastening portion in the fixture and the further fastening portion in the further fixture, means for displacing the fixture body within the housing in the longitudinal direction of the housing (See abstract).  Belgardt fails to disclose or teach the inclusion of the solenoid with associated armature; and
US 2009/0139351 A1 to Reichmuth: Reichmuth discloses a pipette 1 with an oblong pipette housing 2.  In the lower end region of the pipette housing 2, there is arranged an accommodation 3 for a syringe flange 4 of a syringe 5.  The syringe flange 4 is a fastening portion of the syringe 4.  On the lower end of the pipette housing 2, the accommodation 3 has an axial bore 6, through which the syringe 5, held in the accommodation 3, stands out with its syringe cylinder 7. In the pipette housing 2, there is arranged an accommodation body 9 with a plunger accommodation 10, into which an end portion projecting towards the upside of a syringe plunger 11 of the syringe 5 is insertable (FIGS. 2, 3, 3.1).  In this, the syringe plunger 11 stands out into the inside of the accommodation body 9 through an axial opening 12 of the plunger accommodation 10.  The upper end of the syringe plunger .

Allowable Subject Matter
Claims 6, 7, 10-18, and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach: a) that the syringe piston grasping mechanism includes a substantially hollow piston carrier that is configured to receive and releasably retain a syringe piston and is coupled at a proximal end thereof to a distal end of the dispensing solenoid assembly armature shaft (claim 6); b) a roller mounted to the distal end of each piston head release element, each roller engageable with an inwardly-directed ramped face of a corresponding piston head release element guide on the piston carrier, such that a distal end of each piston head release51Via EFS-WebDate of Deposit: 10/25/2019Inventor: Richard HillDocket No.: RA12085-038 Title: Powered Positive Displacement Pipetteelement will be pivotably directed through a . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        February 7, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796